UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7601


RODERICK DEMEATRICE OAKS,

                Petitioner - Appellant,

          v.

HAROLD CLARK, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00674-RAJ-TEM)


Submitted:   January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roderick Demeatrice Oaks, Appellant Pro Se.    Leah A. Darron,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Roderick Demeatrice Oaks seeks to appeal the district

court’s order adopting the magistrate judge’s recommendation and

dismissing his 28 U.S.C. § 2254 (2012) petition as time-barred.

We   dismiss    the   appeal    for   lack   of   jurisdiction   because    the

notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on September 4, 2014.          The notice of appeal was filed on October

28, 2014. ∗    Because Oaks failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense    with   oral    argument     because   the   facts   and   legal




      ∗
       Because Oaks incorrectly mailed the notice of appeal to a
state court, which is under no obligation to forward the notice
to the proper district court under 28 U.S.C. § 1631 (2012), Oaks
does not benefit from the prison mailbox rule.



                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3